Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.                  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.

Response to Amendment
2.	This in response to an RCE amendment filed 06/25/2021. No claims have been added. No claims have been canceled. No claims have been amended. Claims 1-27 are now pending in this application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PAT # 9,313,332) bin view of Vymenets et al. (Pub.No.: 2014/0177819 A1).

Regarding claims 1, 10 and 19, Kumar teaches a method, system and a computer readable medium (see col. 5, lines 31-32), comprising:

receiving, by at least one computer processor (reads on contact handling platform 130, see col. 12, lines 31-34) communicatively coupled to and configured to perform pairing operation in a contact center system (reads on contact center 140, see col. 12, lines 31-34), a plurality of historical interactions between contacts and agents in the contact center (reads on col. 3, lines 8-12);

receiving, by the at least one computer processor (reads on contact handling platform 130, see col. 12, lines 31-34), a first pairing strategy (see col. 3, lines 25-32), wherein the first pairing strategy is configured to cause a connection to be established between a contact and an agent in a switch of the 

determining, by the at least one computer processor, an expected performance of the first pairing strategy based on the estimating (see col. 2, lines 29-50 and col. 3, lines 48-56). 

Kumar features already discussed in the rejection of independent claims 1, 10 and 19. Although Kumar teaches the use if GUI and displaying different types of information, however, Kumar does not specifically teach “outputting, by the at least one computer the expected performance of the first pairing strategy based on the estimating”.

However, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to display data such expected performance, as recited in the claim’s language based on the need or desire. Note that it is not novel to display performance.  

Kumar features already addressed in the above rejection. Independent claims 1, 10 and 19 recites “estimating, by the at least one computer processor, a likelihood of occurrence of each of the plurality of historical interactions under the first pairing strategy”. The Examiner interpreting that as matching caller to agent based on demographic information and speech accent, see col. 3, lines 57-67. In other word, interactions with specific accent most likely will be matched to an agent who speaks this accent. However, for sake of speeding up the prosecution of this application, the Examiner now introducing Vymenets which merely teaches that specialized application 52 may recommend routing strategies to contact center workers according to e.g., industry best practices. The graphical user interface may also be used for intuitively guiding a contact center worker step-by-step in configuring a 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selecting from a previous strategies that can serve the best practice, as taught by Vymenets, into the teaching of Kumar, in order to utilize the strategy that will provide the optimal outcome and enhance the overall performance for customer, agents and contact center. 

Regarding claims 2, 11 and 20, the combination of Kumar in view of Vymenets teaches wherein each of the plurality of historical interactions was paired with a second pairing strategy different from the first pairing strategy (this can read on assignment based on historical data and agent’s score, see col. 3, lines 25-56).

Regarding claims 3, 12 and 21, the combination of Kumar in view of Vymenets teaches wherein the first pairing strategy is a behavioral pairing strategy (this reads on user’s behavior, preference and choice therefore, see col. 3, line 57 through col. Line 2 and col. 4 lines 35-48).

Regarding claims 4, 13 and 22, the combination of Kumar in view of Vymenets teaches wherein the likelihood of occurrence is based on a closeness of fit to the first pairing strategy (this may read on matching caller to agent based on demographic information and speech accent, see col. 3, lines 57-67. In other word, interactions with specific accent most likely will be matched to an agent who speaks this accent).

Regarding claims 5, 14 and 23, the combination of Kumar in view of Vymenets teaches wherein the estimating further comprises applying, by the at least one computer processor, a plurality of weights to each of the plurality of historical interactions (reads on route the first call to a human agent based on the first experience score , see co.. 2, lines 29-42).

Regarding claims 6, 15 and 24, the combination of Kumar in view of Vymenets teaches wherein a constraint is applied to the first pairing strategy, wherein the constraint affects the likelihood of occurrence of each of the plurality of historical interactions (the claimed “constraint” can read on no suitable agent being available, see col. 3, lines 48-57).

Regarding claims 7, 16 and 25, the combination of Kumar in view of Vymenets teaches wherein the constraint is based on an expected amount of agent choice (the claimed “constraint” can read on no suitable agent being available, see col. 3, and lines 48-57).

Regarding claims 8, 17, and 26, the combination of Kumar in view of Vymenets teaches wherein the expected performance decreases if the constraint decreases agent choice or contact choice (the claimed “constraint” can read on no suitable agent being available, see col. 3, and lines 48-57).

Regarding claims 9, 18 and 27, the combination of Kumar in view of Vymenets teaches wherein the expected performance increases if the constraint increases agent choice or contact choice (the claimed “constraint” can read on no suitable agent being available, see col. 3, and lines 48-57).



Response to Arguments


5.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652